NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 1, 2019*
                               Decided November 20, 2019

                                          Before

                         AMY C. BARRETT, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 19-2517

MELODY JACKSON HALE,                               Appeal from the United States
    Plaintiff-Appellant,                           District Court for the Southern District
                                                   of Indiana, Indianapolis Division.

       v.                                          No. 1:19-cv-01197-TWP-MJD

INDIANA DEPARTMENT OF CHILD                        Tanya Walton Pratt,
SERVICES and KOSCIUSKO COUNTY                      Judge.
DEPARTMENT OF CHILD SERVICES,
     Defendants-Appellees.

                                        ORDER

       In 1996, child-services case workers removed Melody Jackson Hale’s two sons
from her custody. Almost 25 years later, she filed this action in federal court against the
state and county departments of child services, alleging that case workers unlawfully

       * The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that this case is appropriate for summary disposition. FED. R. APP. P.
34(a)(2).
No. 19-2517                                                                           Page 2

took custody of her children without a warrant, a court order, or probable cause. Hale
seeks damages for the emotional distress she suffered as a result of her children’s
unlawful removal.

        Although Hale checked a box on her form complaint stating that she was suing
for a violation of a federal law, see 28 U.S.C. § 1915(e)(2)(B), the district court at
screening construed her pleadings to raise only a state-law tort claim for infliction of
emotional distress. The court determined that the complaint was subject to dismissal
because Hale had not alleged a basis for either federal-question or diversity jurisdiction,
and because the defendants were entitled to sovereign immunity under the Eleventh
Amendment. Before dismissing Hale’s case, the district court gave her the opportunity
to show cause why her case should not be dismissed on those two bases. Hale
responded by submitting child services records and state-court records from several
cases involving custody of her two sons. The district court concluded that although the
documents might support the factual basis of Hale’s complaint, they did not cure its
jurisdictional defects.

        On appeal, Hale restates the factual basis of her claim but does not engage with
the district court’s reasons for dismissal. Even so, we understand her as attempting to
raise a claim under 42 U.S.C. § 1983 that child services violated her substantive due
process right to familial integrity when it took custody of her children without probable
cause. We have recognized the existence of such a right. See, e.g., Sebesta v. Davis,
878 F.3d 226, 233 (7th Cir. 2017); Siliven v. Ind. Dep't of Child Servs., 635 F.3d 921, 928
(7th Cir. 2011). Hale’s claim thus arises under federal law and falls within federal
jurisdiction.

        We may affirm “on any ground contained in the record,” and we conclude that
Hale’s complaint should have been dismissed under Federal Rule of Civil Procedure
12(b)(6) for failure to state a claim. Brooks v. Ross, 578 F.3d 574, 578 (7th Cir. 2009). Hale
broadly alleges that child services removed her sons without probable cause or a
warrant, but her complaint and the attached documents fail to give the defendants fair
notice about the nature of her claim. See, e.g., Smith v. Dart, 803 F.3d 304, 309 (7th Cir.
2015) (pro se complaints, though read liberally, must provide allegations “sufficient to
give the defendant fair notice of what the claim is and the grounds upon which it rests”)
(citations omitted); Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010)
(“[P]laintiff must do better than putting a few words on paper that, in the hands of an
imaginative reader, might suggest that something has happened to her that might be
redressed by the law.”). Indeed, the documents Hale attached to her complaint (and
No. 19-2517                                                                          Page 3

submitted in response to the district court’s initial screening order) show actions by
child services that are “just as consistent with lawful conduct” as “with wrongdoing.”
Brooks, 578 F.3d at 581–82. Without more, Hale’s allegations are “too vague to provide
notice to the defendants of the contours of [her] § 1983 due process claim.” Id.

        Lastly, Hale also does not raise, and therefore waives, any challenge to the
district court’s proper conclusion that her claims for damages are barred because both
defendants are state agencies. See Ind. Prot. & Advocacy Servs. v. Ind. Family & Soc. Servs.
Admin., 603 F.3d 365, 370 (7th Cir. 2010) (en banc) (court may raise sovereign immunity
issue); Holmes v. Marion Cty. Office of Family & Children, 349 F.3d 914, 918–19 (7th Cir.
2003) (concluding that in Indiana, county offices of family and children are part of the
state for purposes of the Eleventh Amendment).

       Because the complaint should not have been dismissed for lack of subject-matter
jurisdiction, we modify the district court’s judgment to reflect that Hale’s claims are
dismissed with prejudice for failure to state a claim under Federal Rule of Civil
Procedure 12(b)(6). See Bovee v. Broom, 732 F.3d 743, 744–45 (7th Cir. 2013).

       The judgment is AFFIRMED as modified.